Citation Nr: 1029984	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from December 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for skin cancer.  In support 
of his claim, the Veteran testified before the Board that his 
entire period of active service was spent in Key West working on 
a flight line.  He stated that he spent up to eight hours per day 
in the sun without a hat and that his skin was sunburned on a 
regular basis.  He stated that after service, he worked inside 
with little sun exposure.

Also of evidence is a letter from Dr. J.A.G., MD, dated May 2008, 
which states that in his opinion, the severe solar damage 
suffered by the Veteran and his history of skin cancer is 
directly related to the Veteran's time in the sun, and that 
certainly his service in the Navy, with unprotected skin, may 
very well have contributed to the development of his severe solar 
damage and skin cancer.  

Based upon the brevity of the letter, it is unclear whether Dr. 
J.A.G. regularly treated the Veteran for his skin cancer or 
whether he merely offered an opinion about the etiology of the 
Veteran's condition.  Further, it is unclear upon what basis Dr. 
J.A.G. formed his opinion.  Thus, the Board finds that at the 
least, the RO should request treatment records from Dr. J.A.G.

The evidence also includes a VA outpatient treatment record dated 
December 2004, which shows that the Veteran reported frequent 
unprotected sun exposure as a child.  A September 2005 VA 
outpatient treatment record indicates that the Veteran reported 
his skin burning readily in the sun during his youth.

A VA examination has not been ordered in this case.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, because the evidence suggests that the Veteran's 
skin cancer may be related to the Veteran's sun exposure during 
active service (the letter from Dr. J.A.G.), the Board finds that 
a remand for a VA examination is warranted.  Further, an attempt 
should be made to obtain treatment records from Dr. J.A.G.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  Ask the Veteran to complete an 
authorization for VA to request available 
records from Dr. J.A.G. (if any such records 
exists) .  Upon receipt of such 
authorization, request and obtain all 
treatment records from Dr. J.A.G. and 
associate them with the claims file.  If the 
RO is unsuccessful in obtaining the treatment 
records, it should inform the Veteran of this 
and ask that he provide a copy of the 
outstanding treatment records.  The Veteran 
should, if possible, obtain these records 
himself to expedite the case.

2.  After obtaining additional treatment 
records, if any, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his skin cancer.  The claims file 
and a copy of this remand must be provided to 
the examiner and the examiner must indicate 
review of these items in the examination 
report.

In the opinion, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (i.e., a probability 
of 50 percent) that the Veteran's skin cancer 
is related to the Veteran's military service, 
to include specifically the Veteran's sun 
exposure during service.

3.  Then, readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



